Petition for Writ of Mandamus
Denied and Memorandum Opinion filed August 25, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00717-CR
____________
 
IN RE KEEPER RAY HUDSON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
338th District Court
Harris County, Texas 
Trial Court Cause No. 906051
 
 
 

M E M O R
A N D U M   O P I N I O N
            On August 22, 2011, relator filed a writ of quo warranto in
this court.  See Tex. R. App. P. 52.  Relator complains the Honorable Ogden
Bass was not qualified to be appointed to, and there is no order appointing him
to, the 174th District Court of Harris County, Texas.
A writ of quo warranto is an extraordinary remedy used to determine
disputed questions about the proper person entitled to hold a public office and
exercise its functions, or to question the existence of a public corporation or
district and its right to act. State ex rel. Angelini v. Hardberger, 932
S.W.2d 489, 490 (Tex.1996).  Our writ power is limited to issuing writs of
mandamus and all other writs necessary to enforce our jurisdiction, which does
not include a writ of quo warranto. See
Tex. Gov't Code Ann. § 22.221(a) (West 2004).  “Jurisdiction under section 22.221(a) to issue writs
is limited to cases in which the court has actual jurisdiction of a pending
proceeding.” Lesikar v. Anthony, 750 S.W.2d 338, 339 (Tex.App.-Houston
[1st Dist.] 1988, orig. proceeding).  We do not have jurisdiction over a
pending proceeding in this case.
Accordingly, we dismiss relator's petition for writ of quo warranto for lack of jurisdiction. Tex. R. App. P. 52.8(a).
 
 
                                                                        PER
CURIAM
 




Panel
consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).